Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed February 12, 2021 in reply to the Non-final Office Action mailed November 17, 2020. Claims 1 and 3 have been amended; claims 10-20 have been canceled; and claims 22-24 have been newly added. Claims 1-9 and 21-24 are under examination.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-9 and 21-24 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim 1 stipulates in a wherein clause that the nanoparticle is “configured to be injected, infused, or ingested by a subject and move through the subject’s bloodstream to regions of the subject’s body including a tissue region”, and Claim 2 stipulates in a wherein clause that the nanoparticle is “configured to move through the subjects body by passive extravasation”. Claims 3-9 and 21 depend from claim 1 and include the above identified limitation. The claim thus uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 stipulates in a wherein clause that “the nanoparticle is stably dispersible in an aqueous solution”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain whether the claim requires that the nanoparticle is necessarily not in aqueous solution (i.e. “is stably dispersible” in an aqueous solution implies that the nanoparticles is not actually in an aqueous solution), or rather the claim requires the nanoparticle to necessarily be in an aqueous solution (and not other, non-aqueous types of solution) or perhaps provides that being in an aqueous solution is 
Claim 7 stipulates in a wherein clause that “the nanoparticle is stably dispersible in an aqueous solution without a solubilization agent”, which renders the claim indefinite. In addition to the issues already raised with respect to claim 1, supra, one of ordinary skill in the art also cannot definitively ascertain whether the claimed “device” necessarily excludes a solubilization agent. 
Claims 2-9 and 21-24 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ibsen et al. (Pharm Res. 2010; 27: 1848-1860), in view of Lv et al. (Acta Biomaterialia. 2013; 9: 9330-9342; available online August 17, 2013).
Applicant Claims
Applicant’s elected subject matter is directed to a delivery device comprising a nanoparticle with diameter less than 200 nm for e.g. delivery to a tumor via the blood circulation comprising inactive prodrug monomers of doxorubicin covalently bound to a photo-cleavable linker; wherein the said monomers have hydrophobic and hydrophilic regions and self-assemble into the nanoparticle with a core comprising the hydrophobic regions and a surface comprising the hydrophilic regions; and wherein the nanoparticle 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ibsen et al. disclose a “delivery device” for e.g. delivery to a tumor via the blood circulation for localized cancer chemotherapy comprising DOX-PCB, i.e. an inactive prodrug monomer comprising doxorubicin covalently bound via its amino functional group and a photo-cleavable linker to PCB, an amphiphile “vehicle” with a PEG containing hydrophilic region and a hydrophobic region; wherein the doxorubicin is activated upon exposure to light having a wavelength of within the range of 330-380 nm.
Lv et al. disclose a “delivery device” for e.g. delivery to a tumor via the blood circulation for localized cancer chemotherapy comprising a nanoparticle with diameter of 140 nm (i.e. less than 200 nm) comprising doxorubicin bound via its amino functional group to an amphiphile “vehicle” with a PEG containing hydrophilic region and a hydrophobic region; wherein the said monomers self-assemble into micellar like nanoparticles in water; and wherein the nanoparticle has a loading efficiency of about 98% (i.e. at least 95%) and provides a list of advantages, including enhanced antitumor effect and reduced side effects, mediated at least in part by enhanced tumor accumulation and higher cell uptake. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Ibsen et al. do not explicitly disclose that the “delivery device” is in the form of a nanoparticle. However, this deficiency is cured by the teachings of Lv et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Ibsen et al. and Lv et al., outlined supra, to arrive at the instantly claimed delivery device. 
Ibsen et al. disclose a “delivery device” for e.g. delivery to a tumor via the blood circulation for localized cancer chemotherapy comprising DOX-PCB, i.e. an inactive prodrug monomer comprising doxorubicin covalently bound via its amino functional group to an amphiphile “vehicle” (i.e. with a hydrophilic region and a hydrophobic region); wherein the doxorubicin is activated upon exposure to light having a wavelength of within the range of 330-380 nm. Since Lv et al. disclose that amphiphilic monomers can self-assemble into micellar like nanoparticles in water with a very high doxorubicin loading efficiency of about 98% (i.e. at least 95%), which doxorubicin-loaded nanoparticles afford stimulus-induced release of doxorubicin, and that the nanoparticle form imparts important advantages for delivering doxorubicin to a tumor for cancer chemotherapy, including enhanced antitumor effect and reduced side effects, mediated at least in part by enhanced tumor accumulation and higher cell uptake; one of ordinary skill in the art would thus be motivated to form nanoparticles from DOX-PCB via self-assembly in water, with the reasonable expectation that the resulting nanoparticles of DOX-PCB will exhibit enhanced antitumor effect and reduced side effects, mediated at least in part by enhanced tumor accumulation and higher cell uptake of the nanoparticles. 
It is noted that Applicant's instant specification, in paragraph [0122], expressly discloses that “the DOX-PCB monomers were synthesized using the procedure et al. See Ibsen et al., Pharm. Res. 27: 1848-1860 (2010)”, i.e. which is the cited prior-art reference. Moreover, the instant specification and claims provide that each monomer comprises hydrophobic and hydrophilic regions, and that the DOX-PCB monomers self-assemble into the claimed nanoparticle in water, with each nanoparticle having a hydrophobic core and a hydrophilic surface. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Lv concerns the non-chemically modified, bioactive form of doxorubicin, not stimulus-activated prodrug monomers as the Office alleged” and “teaches nanoparticles using scaffolding polymers that are separate from the drug to be loaded into the nanoparticles”; that “Lv’s nanoparticle synthesis method is incompatible with the present nanoprecipitation process” which “first dissolves DOX-PCB monomers in acetonitrile, the solution of which is then injected into water  and stirred to allow evaporation of the acetonitrile, leaving behind DOX-PCB nanoparticles in water”, but “based on Lv’s teachings, one skilled in the art would not have been motivated to make…DOX-PCB nanoparticles in acetonitrile-water solution”; that “Lv’s nanoparticle is built with mPEG-b-P scaffolding polymers” whereas claim 8 stipulates that the nanoparticle is “scaffoldless”; that “Lv’s reported DLC…is merely 21.7%, far less than the recited ‘at least 99%’ of claim 22”; and that “Lv expressly teaches that its nanoparticle synthesis process is free of organic solvents”, in contrast to new claim 23, which stipulates that “the nanoprecipitation takes place in an acetonitrile and water solution”.  
The Examiner, however, would like to point out the following:
1. Lv has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection of record is under 35 USC 103, based on the combination of Ibsen and Lv, and what these references expressly teach and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
2. Ibsen, the primary reference, discloses a “delivery device” for e.g. delivery to a tumor via the blood circulation for localized cancer chemotherapy comprising DOX-PCB, i.e. an inactive prodrug monomer comprising doxorubicin covalently bound via its amino functional group and a photo-cleavable linker to PCB, an amphiphile “vehicle” with a PEG containing hydrophilic region and a hydrophobic region; wherein the doxorubicin is activated upon exposure to light having a wavelength of within the range of 330-380 nm. Lv is not cited and is not being relied on for disclosing any of this. Rather, Lv is the secondary reference cited for disclosing that amphiphilic monomers can be made to self-assemble to form micellar-like nanoparticles in water, and that the 
3. Noting that Ibsen’s DOX-PCB monomers are amphiphilic monomers, and they are being employed for this very same purpose, i.e. to deliver doxorubicin to a tumor via the blood circulation for localized cancer chemotherapy, no doubt one of ordinary skill in the art would thus recognize that these DOX-PCB monomers could be made to self-assemble into a nanoparticle for delivery of doxorubicin to a tumor via the blood circulation for localized cancer chemotherapy, to thus benefit from the advantages that the nanoparticle form provides, as described in Lv and the prior art rejection of record. 
4. In contrast to Applicant’s assertion, Lv does in fact expressly disclose stimulus-triggered release of doxorubicin from the nanoparticles, i.e. “a pH triggered release of DOX” (see e.g. abstract). Further, Lv does in fact expressly disclose a doxorubicin loading efficiency of 98%, i.e. “a high loading efficiency (almost 98%)” (see e.g. abstract). The drug loading content (DLC) of 21.7%, defined on page 9332, is really nothing more than the wt% of the nanoparticle that is doxorubicin (i.e. the nanoparticle comprises 21 wt% doxorubicin), which is certainly not what one of ordinary skill in the art would normally think of as the loading efficiency. 
5. The prior art rejection is not based on incorporating Lv’s polymeric monomer (i.e. “scaffold”) into the Ibsen composition at all, or even employing Lv’s specific method of manufacturing nanoparticles, to thus form nanoparticles from the DOX-PCB monomers. Indeed, the claimed subject matter is a composition, not a method of making a composition. In view of the cited prior art, one of ordinary skill in the art would not be precisely identical to the method employed by Applicant or by Lv. For example, the solvent evaporation technique is generally well known, and one of ordinary skill in the art may arrive at the claimed subject matter employing an equivalent solvent system to acetonitrile/water, to produce DOX-PCB nanoparticles that are not patentably distinct. Applicant has not presented any evidence or persuasive argument to the contrary.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DAVID BROWE/Primary Examiner, Art Unit 1617